DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-15, 17-20 and 22 is/are allowed.
Regarding claim 1, the prior art of record (Phillips et al., US-20140047001-A1 (hereinafter “Phillips ‘001”) in view of Obaidi et al., US-20170012981-A1 (hereinafter “Obaidi ‘981”)) does not disclose “identifying … a second automated system … wherein access credentials are needed to access the second automated system … the trust profile for the requesting party does not permit an access to the access credentials needed to access the second automated system … wherein the grant of the authorization to override the trust profile grants the access to the second automated system without exposing the access credentials to the requesting party” in the recited context.  
Rather, Phillips ‘001 discloses that the functionality of a conventional virtual agent may be improved by enabling a virtual agent associated with one user (the user) to interact with virtual agents (a plurality of automated systems) associated with other users (the requesting party) to perform collaborative actions (task requests) such as finding another user's location, scheduling a meeting with another user, and sharing contact information or other data among users. Furthermore, Phillips ‘001 teaches that a user may be able to set permission and privacy permissions (trust profile) that the user's virtual agent may consult to determine whether user interaction is required for particular types of requests and/or what information may be shared with particular users (requesting party) or all users who request the information, however it does not explain how the processing system can determine whether the trust profile permits an access to the access credentials needed to access a second virtual agent (the second automated system). On top of that, the privacy permissions of the reference are not associated with the access credentials and there are no teachings about “the grant of the authorization to override the trust profile”. To this, Obaidi ‘981 teaches “the overriding the trust profile” by reciting that a user may be presented with an option to update the trust policy (the trust profile) to allow the source to access the particular hardware component that the source has attempted to access  such that the user elects to permit access (the grant of an authorization to override the trust profile), however the trust policy of this reference is associated with registered permissions such as an end user license agreement (EULA), i.e. not similar to the access credentials and is silent as to whether the user can access another application (the second automated system) without exposing the access credentials in response to the grant of an authorization to override the trust profile.  
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 19 and 20, features corresponding to those of claim 1 in the respective context(s).
Dependent claims 2-15, 17-18 and 22 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499